DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment and remarks filed 24 February 2021 are noted with appreciation.
Claims 1-18 are now pending.
Election/Restrictions
Claims 1-6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 August 2020.
Response to Arguments
The objection to the abstract is withdrawn in view of the amendment.
The objection to the specification at 14:17-18 is withdrawn in view of the amendment.
The objection to the title is withdrawn in view of the amendment.
The rejection under 35 USC 112(b) is withdrawn in view of the amendment. A new ground of rejection, necessitated by the amendment, is set forth herein below.
The rejections under 35 USC 102 & 103 are withdrawn in view of the amendment. Specifically, the magnetic recording medium of EP 1 975 704 A2 does not meet the newly-added limitation “wherein the thermosetting resin layer functions as a decoration through the second pattern.” New grounds of the rejection, necessitated by the amendment, are set forth herein below.
Claim Rejections - 35 USC § 112









The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the phrase “wherein the thermosetting resin layer functions as a decoration through the second pattern” is indefinite. It is unclear whether the thermosetting layer only functions as a decoration in conjunction with the pattern or whether the thermosetting layer is independently decorative, the decoration still being visible and not obscured by the pattern. Consequently, the metes and bounds of the claim are impossible to determine.
With further respect to claim 7, the recitation “applying a coating liquid of a thermosetting resin” is indefinite. Specifically, the use of the indefinite article “a” makes it unclear whether the phrase “a thermosetting resin” refers back to the thermosetting resin earlier recited in “forming a thermosetting resin layer having a second pattern on a first surface thereof” or whether it refers to another thermosetting resin. The Primary Examiner interprets the phrase as referring back to the first-recited thermosetting resin and suggests amending the claim to change “a” to “the.”
Claims 8-18 are similarly rejected by virtue of their incorporation of this subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20-2014-0004296 A in view of US 7,205,092 B2 and JP H06-64358 A.
  With respect to claim 7, reference is made to Fig. 1 of KR ‘296:

    PNG
    media_image1.png
    163
    374
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    181
    385
    media_image2.png
    Greyscale

Fig. 4
KR ‘296 teaches a method of manufacturing a decorative sheet [100, 300] by forming the following layers: thermosetting resin layer [130] having a pattern on an upper surface thereof (i.e. a first surface thereof); base layer [120] on a lower surface thereof (i.e. forming a deposition layer on a second surface of the thermosetting resin layer); bonding layer [140] and metallic layer [110]. Printing layer [190] and primer layer [160] may also be applied. It is the Primary Examiner’s position that all of these layers impart a decorative effect visible through, and in conjunction with, the patterned layer [130]. Further, any one of the layers [110, 140, 190, and 160] can also be considered a substrate layer formed on a surface of base layer [120]. In the alternative, KR ‘296 teaches that one side of 
KR ‘296 further teaches that the pattern on thermosetting resin layer [130] can be formed by an embossing process [Description of Embodiments, para. 21]. It is the Primary Examiner’s position that an embossing process inherently requires contact between the pattered layer of the embossing device (applying a coating liquid of the thermosetting resin…) and subsequent release. Further, while KR ‘296 does not expressly teach thermally curing the thermosetting resin, such is inherent as the finished product has no utility with this layer remaining uncured. 
KR ‘296 does not teach an embossing (patterning) device (photocurable imprint film) comprising a layer of photocurable resin having a patterned surface that is the reverse of the pattern formed on thermosetting resin layer [130] on a first surface and a transparent layer on a second surface. JP H06-64358 A teaches that photosensitive resin letterpress is known in the art of patterning surfaces, including embossing [0002]. US 7,205,092 B2 teaches the production of a letterpress printing plate utilizing photocurable resin and a polyester-based adhesive [col. 17-19]. It is the Primary Examiner’s position that the adhesive is transparent insofar as it transmits UV light so that the photocurable resin cures, and so reads on the claimed transparent layer. In the alternative, any amount of the photocurable resin beyond the depth of the pattern also reads on the transparent layer, as they are not required to be structurally or compositionally separate. 
KR ‘296 does not specify any particular embossing means. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any known embossing means, including a letterpress plate formed of a transparent, photocurable resin, such as 
With respect to claims 8 & 9, KR ‘296 does not specify thermosetting polymers or curing times and temperatures. From this it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize any known thermosetting material, optimizing curing time and temperature by routine experimentation, absent evidence of criticality. MPEP 2144.05.
 With respect to claims 10 & 11, KR ‘296 does not specify the thickness of the pattern. It is the Primary Examiner’s position that the thickness of the pattern is a result-effective variable: it must be thick enough in order to impart the desired effect, but not so thick as to detrimentally effect its end-use in attaching to substrates. See MPEP 2144.05.
With respect to claim 12, as noted above, KR ‘296 teaches that the structure can be attached to a substrate. Consequently, layers [120] and [110] can be considered as substituents of the claimed deposition layer, as this layer is not required to be a single, discrete layer of unitary composition. KR ‘296 teaches that metallic layer [110] can comprise Al, Ni, Cu, Cr, Au, Ag, and/or stainless steel [Description of Embodiments, para. 8].
With respect to claim 13, KR ‘296 does not teach a thickness of the metallic layer. It is the Primary Examiner’s position that the thickness of the metallic layer is a result-effective variable: the layer must be thick enough in order to impart the desired decorative effect but not so thick as to detrimentally effect its end-use in attaching to substrates (e.g. too heavy). See MPEP 2144.05.
With respect to claim 14, as noted above, KR ‘296 teaches the application of at least one primer layer [160] attached to the thermosetting resin layer.
With respect to claim 15, KR ‘296 does not expressly teach the presence of a primer layer between other layers in the structure. It is the Primary Examiner’s position that the use of a primer layer is well known in the art serving at least to improve adhesion between layers as well as imparting decorative effects to the multilayer structure.
With respect to claim 16, KR ‘296 does not specify an elongation. Nevertheless, as a measure of mechanical durability, it would have been obvious to one of ordinary skill in the art to optimize this value by routine experimentation, as a means of obtaining the most mechanically robust product possible. See MPEP 2144.05.
With respect to claims 17 & 18, none of the cited prior art specifies the claimed photocurable resin. Nevertheless, it is the Primary Examiner’s position that it would have been obvious to one of ordinary skill in the art to utilize any known photocurable material, motivated by the desire and expectation of successfully providing an embossing means.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III

Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
3 June 2021